UNITED STATES DISTRICT COURT ter, Ls
MIDDLE DISTRICT OF TENNESSEE * Lag
NASHVILLE DIVISION /

  

UNITED STATES OF AMERICA )
) No, 2°RO-cl-Og |!
Vv. )
) 18 U.S.C. § 844(i)
[1] WESLEY SOMERS )
)
)

[2] SHELBY LIGONS

INDICTMENT

THE GRAND JURY CHARGES:

On or about May 30, 2020, in the Middle District of Tennessee, the defendants, [1]
WESLEY SOMERS and [2] SHELBY LIGONS, maliciously damaged and destroyed, and
maliciously attempted to damage and destroy, by means of fire and explosive materials, the
building at 1 Public Square, Nashville, Tennessee 37201, also known as Nashville City Hall, also
known as the Metro Courthouse, also known as the historic courthouse, used in interstate and

foreign commerce.

In violation of Title 18, United States Code, Section 844),

 

(as: SISTANT UNITED STATES ATTORNEY

Case 3:20-cr-00161 Document 22 Filed 10/14/20 Page 1 of 1 PagelD #: 173

 
